 304DECISIONSOF NATIONALLABOR RELATIONS BOARDof 2 ore-washers and laid off 23 employees of Paga Mining Company.It appears from the record that m December 1958 one of the Em-ployers' largest purchasers of ground barytes terminated its contractfor 1958 and 1959 and it was subsequently arranged to extend deliveryof the tonnage contracted for over a 3-year periodThis representeda 60 percent decline in the 1959 sales of the product and necessitatedthe stockpiling of 90 percent of the ore mined during the past yearThe Employers state that it does not anticipate an increase in therequirements of the two customers which account for 90 percent ofPaga's production, within the next 2 or 3 years.Although the Employers do not have a seniority system, there istestimony to the effect that laid-off employees usually are, and willbe, recalled before new employees are hired in the event that businessconditions improveThe Employers do not expect business to im-prove within the next 2 to 3 years and it submitted evidence that theentire industry is experiencing a slack periodSince the record doesnot indicate a definite prospect of improved business conditions whichwould warrant recall of the laid-off employees in the near future,we find that the laid-off employees have no reasonable expectancy ofreemployment within the foreseeable future and that they, accord-ingly, are ineligible to vote in the election directed herein 5We find that the following employees of the Employers constitutea unit appropriate for the purposes of collective bargaining withinthe meannig of Section 9 (b) of the ActAll production and maintenance employees of Thompson, Weinmanand Company and of the Paga Mining Company at their Cartersville,Georgia, operations, including leadermen, laboratory employees, con-struction employees, janitors, and all mine employees, includingemployees employed at processing and pulverizing plants, truck-drivers, and storeroom employees, but excluding all office clericalemployees, guards, professional employees, full-time foremen, andsupervisors as defined in the Act[Text of Direction of Election omitted from publication ]8 L & S Macha2ne Company, Inc,121 NLRB 266Crookston Times Printing CompanyandJohnR. Kelly, Attorneyfor Employees.Case No 18-CA-979November 24, 1959DECISION AND ORDEROn June 18, 1959, Trial Examiner Ramey Donovan issued his Inter-mediate Report in this case, finding that the Respondent had granted125 NLRB No 381 CROOKSTONTIMESPRINTING COMPANY305wage increases to certain employees during the course of a strike inviolation of Section 8 (a) (1) of the Act 1 and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Healso found that the Respondent had not violated Section 8(a) (3) ofthe Act as alleged in the complaint by discharging certain individualson July 22, 1958, and thereafter refusing, upon request, to reinstatethem.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief.The Respondent filed a briefin support of the Trial Examiner's recommendations that the 8 (a) (3)allegations of the complaint be dismissed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the exceptions and additions hereinafterindicated.1.The Trial Examiner found that the Respondent did not dis-charge the complainants on July 22, 1958, by Publisher McKenzie'sadmonition that "You men must realize that if you leave your jobs inthis manner you can no longer be in the employ of this Company."We agree with this conclusion.Considering all the circumstancesdetailed in the Intermediate Report, we are persuaded, as was theTrial Examiner, that McKenzie's statement was designed merely todissuade the employees from persisting in their course of conduct.'2.Except for the violation of Section 8 (a) (1) noted above, theTrial Examiner considered himself precluded from finding certainadditional independent 8(a) (1) violations for the reasons that theincidents in question were not alleged by the complaint to be violativeof Section 8 (a) (1), either specifically or by way of general allegation,and they were litigated at the hearing only incidentally in connectionwith the 8(a) (3) issue in the case and not as a possible basis for anindependent 8(a) (1) finding.We adopt the Trial. Examiner's dis-position in this connection.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborNo exceptions were filed to this finding and it is hereby adopted.In view of our disposition of this case, we need not decide whether the employeeswere engaged in a protectedactivityat the time. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations-Board hereby orders that the- Respondent, Crookston TimesPrinting Company, Crookston, Minnesota, its officers, agents, succes-sors, and assigns, shall :1.Cease and desist from :(a)Paying wage increases to its employees during a strike as areward for not participating in the strike or for returning to workduring the strike.(b) In any like or related manner interfering with, restraining,or coercing its employees in the, exercise of the right to self -organiza-tion, to form labor organizations, to join or assist the above-named orany other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in any other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places at its plant in Crookston, Minnesota,including all places where notices to employees are customarily posted,copies of the notice attached to the Intermediate Report marked "Ap-pendix." 3Copies of such notice, to be furnished by the Regional Di-rector for the Nineteenth Region, shall, after being duly signed by theRespondent's authorized representative, be posted by it immediatelyupon receipt thereof in conspicuous places, and maintained by it forat least 60 consecutive days thereafter.Reasonable steps shall betaken by the Respondent to insure that said notice is not altered, de-faced, or covered by any other material.(b)File with the said Regional Director within 10 days from thedate of this ..Order a written report setting forth the steps which theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be, and it hereby is,dismissed insofar as,it alleges violations .of' the Act other than whathas been specifically found herein.8The notice attached to the Intermediate Report shall be amended by substituting forthewords "The Recommendations of a Trial Examiner" the words "A Decision andOrder."In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,brought under Section 10(b) of the NationalLaborRelationsAct, as amended, 61 Stat.136 (herein called the Act),was heard in Crookston, CROOKSTON TIMES PRINTING COMPANY307Minnesota,inMarch 10, 17, and 18, 1959, pursuant to due notice to all parties. Thecomplaint alleged that the Respondent had violated Section 8(a)(1) and(3) of theAct by granting wage increases to its employees to discourage them from joining orassisting the InternationalTypographicalUnion,AFL-CIO (herein called theUnion),and by discharging and refusing to reinstate eight named employees becausethe said employees joined and assisted the Union and because the said employees hadceased work for two reasons,to wit, to protest the Respondent's refusal to recognizeand to bargain with the Union and to consider steps to be taken by the employees inthe light of the Respondent's aforesaid refusal.The Respondent filed an answerdenying the commission of the alleged unfair labor practices.All parties wererepresented at the hearing and were afforded full opportunity to examine and cross-examine witnesses, to present oral argument, and, thereafter, to file briefs.Upon the entire record in the case, and from my observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT.Crookston Times Printing Company is a corporation located in Crookston, Minne-sota.In its building in Crookston,the Respondent publishes a newspaper, theCrookston Daily Times,' and also performs job printing and operates a stationeryand office equipment store.The highest ranking officer participating in the activemanagement of the corporation is D. L. McKenzie, who described his capacity asthat of publisher.McKenzie is also vice president and treasurer of the corporation.Respondent's operations are closely integrated and are conducted as a single enter-prise.In 1958 the gross revenue from the Respondent's business was in excess of$200,000.The major portion of this income is derived from the publishing of thenewspaperOf this sales volume, over $26,000 representssalesto points outside theState of Minnesota.Jurisdictionwas not contestedby theRespondent and theRespondent admits that it is engaged in commerce within the meaningof the Act.Accordingly, it is found that "the gross volume of business of the particular enter-prise involved," in addition to the other factors mentioned above, bring Respondentwithin the purview of the Board's jurisdictional standards.BellevilleEmployingPrinters,122 NLRB 350.II.THE LABOR ORGANIZATION INVOLVEDInternational Typographical Union,AFL-CIO,herein called the Union,is a labororganization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of eventsAfter organization activity among the Respondent'smechanical department em-ployees,2 Carl E. Linder, a representative of the Union, contacted McKenzie, pub-lisher of the Respondent,on or about July 15, 1958.A meeting was arranged forTuesday morning, July 22, 1958.On the latter date, the parties met in the Crookstonoffice of the Respondent's counsel, Leonard A. Erickson. In addition to Erickson,the Respondent was represented at the meeting by McKenzie and Peter F. King,who described himself as "a labor relations man" employed by Graphic Arts Industries,Minneapolis.The Union, on this occasion, was represented by Linder, CharlesNewquist,president of the newly formed local union, and Donald Pitmon, vice presi-dent of the local.Both Newquist and Pitmon were employees of Respondent, theformer,classified as ad compositor and the latter, as a linotypist.In order to attendthe meeting,Newquist and Pitmon had left their work stations in the plant.WhenHenning Sommer,managing editor and assistant publisher of the newspaper,becameaware of the absence of Newquist and Pitmon he "punched out" their timecards.'The Times uses Associated Press stories and wirephoto services and advertisesnationally sold products.2As of July 22, 1958,Respondent had working for it two ad compositors,one apprenticeprinter, one job pressman,one stereotypist,one bookbinder, one janitor,and four lino-typists.There were also four part-time mailroom employees and a retired linotypist who.worked part time in May and June 1958 and was recalled to work about July 25, 1958. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, during the course of themeeting inErickson's office McKenzietelephonedthe plant andgave instructionsthat the two employeeswerenot to be "docked" forthe time spentat the meeting.Although the testimony of participants in theaforesaidJuly 22meeting differed indetail as to what transpired, the Trial Examineris ofthe opinion that theirversionsare in substantial agreement.It is found,therefore, that at the meeting the Unionclaimed to represent a majority of Respondent'smechanicaldepartment employeesand requested that Respondent recognize the Union as the collective-bargainingrepresentative of these employees for the purpose ofnegotiatinga contract.TheRespondent questioned, in effect, the appropriateness of a unit composed of suchdiversified classifications as compositors, pressmen, stereotypers, bookbinders, jani-tor, and so forth.Respondent expressed the view that "official" authorization byway of National Labor Relations Board certification should be obtained by theUnion before recognition was feasible.Linder replied that his union did not use theservices of the Board and that, consequently, certification was not possible.Themeeting endedat approximately 1:15 p.m. with Linder informing Respondent's repre-sentatives that he was meeting that evening with the mechanical department em-ployees and that he would contact McKenzie the next day as to what the Union haddecided to do.To facilitate our followingthe ensuingevents, a brief description of the physicalplant of the Respondent will be helpful.McKenzie's office is in the front of thebuilding which faces east.Proceeding from McKenzie's office is a westerly directiontoward the rear of the building, a person would pass through an office or clericalarea, through a hallway, into the composing room. In the latter room, which isseparated from the front part of the building by a wall, there is such equipment as'linotype machines and turtles.The turtles, which were lined up together, are mova-ble stands that hold a form, e.g., one form would contain the front page of the news-paper.The turtles are high enough to permit a man to work at them standing up.The timeclock used by mechanical department employees is on the east wall of thecomposing room, which is approximately 25 by 40 or 50 feet overall.North of the.composing room or to the right, when one enters the composing room when comingfrom the front of the building, is the bindery. .A wall separates the two aforemen-tioned rooms and two doors open from one room to the other. The employees'washup area is in the bindery. In the west wall of the binderyis anexit door to the.outside of the building where Respondent's parking lot is located.There is no doorfrom the composing room to the outside. The west wall of the composing room andthe bindery comprises the rear wall of Respondent's building.The stereotype roomand a press are in the basement and stairs lead to that room from the bindery.After eating lunch with. Linder, Newquist and Pitmon returned to the plant shortlyafter 2 p.m.They did not punch in at the timeclock, apparently because they hadnot punched out when they left to attend the aforedescribed meeting in Erickson'soffice.An employee named Torgerson encountered the two men as they Caine intothe shop and inquired as to what had happened at the meeting,He was told by New-quist and Pitmon that McKenzie "would not negotiate with us at all at this time."The two union officers proceeded to their work stations in the composing room.Newquist had stopped at the door between the bindery and the composing room toput on his apron and then went to the turtles to work. Pitmon, who did not wear anapron, went to his machine which was being repaired by another employee, Hansen,.and proceeded to help in the repairing.There then occurred considerable conversa-tion between various employees, including Newquist, Pitmon, Hansen, and others.Newquist's testimony on this segment of the events was not controverted.The'Trial Examiner credits Newquist's testimony that a number of employees kept askingNewquist and Pitmon about the meeting between the Union and the Respondent;there was some confusion as a consequence and it was -decided among a group ofemployees, including Newquist and Pitmon, "to have a littlemeeting inthe back ofthe room to talk over everything...." Also credited is the uncontroverted testimony,of employee Meinie on this score.Meinie testified that sometime after lunch onJuly 22 he talked to Pitmon in the shop and asked what was the outcome of themeeting with the Company. Pitmon informed Meinie that there would be a meetingheld in the rear of the bindery in a few minutes at which Newquist and Pitmon wouldtell the employees what had happened at the meeting in Erickson's office.At approximatelythe same timeas the foregoingsituation was comingto a head,-Managing Editor Sommer, an admitted supervisor, whose principal responsibility was.the general supervision of getting out each day's newspaper, was in the composing CROOKSTON TIMES PRINTING COMPANY309room. Sommer's presence in the last-mentioned room was consistent with his prac-tice of overseeing the assembling of the last few pages of the newspaper, particularlypage 1 thereof.3Sommer, on July 22, was standing beside a turtle that containedthe first page format.The next series of events following the employees' decision to hold a meeting wasas follows: Newquist punched out his timeclock at 2:20 p.m.; he turned out thelights above the turtles, including a light directly in front of Sommer, and proceededto the back of the room; other employees went to the timeclock, punched out, andproceeded to the rear; 4 substantially all the machines had been turned off; composingroom work on at least two pages of that day's newspaper had not been completedwhen the foregoing incidents occurred.As soon as Sommer realized that work had stopped and that the machines werenot running he asked Foreman Kinshella whether he was "walking out."Kinshellareplied in the affirmative, walked to the timeclock, and punched out. Sommer thenproceeded directly to McKenzie's office, interrupted McKenzie, who was on thetelephone, informing McKenzie that the men had walked off the job .5McKenzie, whom the Trial Examiner credits in this respect, testified that heplaced a long-distance telephone call at 2:12 p.m., and commenced talking on thecall at 2:18 p.m.The witness stated that he had checked with the telephone companyon the precise time elements of his call.McKenzie had talked a little over 3 minuteswhen Sommer came in and told him the men were walking out.McKenzie promptlyterminated his call, left his office, and went to the composing room.The TrialExaminer finds that Sommer imparted the aforementioned information to McKenzieat approximately 2:21 to 2:22 p.m.This finding is consistent with the fact thatSommer had spoken to Kinshella in the composing room, then observed Kinshellago to the timeclock to punch out, and then Sommer went straight to McKenzie'soffice,supra.Kinshella's timecard shows that he punched out at 2:21 p.m.In leaving his office to go to the composing room, McKenzie testified that he"walked right by" Sommer.He also testified that he walks more rapidly thanSommer who has a physical disability that affects his walking. Sommer testified thathe was standing near the door of McKenzie's office when the latter left to go backto the shop and that he [Sommer] followed him, adding "he [McKenzie] can walkfaster than I can."McKenzie went from his office to the composing room. In the latter room, theonly person he saw was Foreman Kinshella.McKenzie had a conversation withKinshella in which they discussed the walkout and whether or not Kinshella wasgoing to walk out.McKenzie then went into the bindery through a door which isherein designated the east door.6During this period, which the Trial Examiner finds was approximately between2:22 and 2:24 p.m., Sommer came into the composing room.He testified that hesaw only Pitmon and employee Brandner. Pitmon, according to Sommer was in thewest door between the composing room and the bindery. Sommer states that Pitmonwas urging Brandner to punch out and that Sommer said, "Don [Pitmon], if youare punched out, why don't you leave Duane [Brandner] alone." Sommer denieds Lockup time for Respondent's newspaper is approximately 2 :30 p.m.Lockup time isthe time when the pages are prepared and ready to go to the stereotyping department forcasting.Normal press time when Respondent commences running the newspaper is 3 p.m.3Respondent's timecards show that employees Newquist, Pitm^on, Alvin Torgerson,George ^aTorgerson, and Berg punched out at 2 :20 p.m. ; Foreman Kinshella and employeeHansen punched out at 2 :21 ; employees Brandner, Gronvold, Meinie, and Leslie Halver-son punched out at 2 :24 p.m. Dahlof was the only employee at work in the shop whodid not punch out.6At this point the time element becomes important in arriving at an accurate compositepicture of events and in resolving credibility issues.Each witness saw segments of theevents ; some segments were larger than others ;some witnessessaw more thanone seg-ment ; but noone witnesssaw all the segments.e As previously mentioned there were two doors leading directly from the composingroom to the bindery.One door was nearer to the east end of thecomposing room andthe other door was at the rear of the room, close to the west end of the room. This re-port designates the doors as east and west, respectively.Based on an indirect roughestimate of Sommer and Meinie regardingan incident in the composing room, the TrialExamineris of the opinion that at least 20 to 30 feetseparated the two doors.535828-60-vol. 125-21 310DECISIONS OF NATIONAL LABOR ' RELATIONS BOARDthat he said anything else or spoke to anyone else.He stated that when he spoke toPitmon he saw men standing outside the door in the rear of the bindery.He alsotestified that not all the men had punched out when he had returned to the composingroom from McKenzie's office.Employee Meinie testified that the meeting in the rear of the bindery had just aboutstarted when Sommer came back and told the men to punch out their cards if theyhad not done so already and to get off the premises.Meinie then punched out histimecard at 2:24 p.m. and stood outside the rear door of the bindery room with theothers.Employee Gronvold testifies to the same effect, stating that Sommer wasin the door between the composing room and the bindery when he made the afore-mentioned statement.Gronvold, who, like Meinie, had not punched out, proceededto do so after Sommer's statement.Gronvold's card shows that he punched out at2:24 p.m.Newquist, who had previously punched out, testified that Sommer hadcome to the west door of the bindery and had made the statement as testified to byMeinie and Gronvold.After Sommer's statement, Newquist removed and hung uphis apron and went out the back door of the plant with the other men. Pitmonalso testified that Sommer made the statement about punching out and getting offthe premises.Two employees called as witnesses by Respondent, Leslie Halverson and DuaneBrandner, testified that they did not hear Sommer make any statement on the afore-mentioned occasion.Both these employees' timecards show that they had punchedout at 2:24 p.m. They were in the general area of the composing room and thebindery when the events with which we are concerned occurred. In evaluating thetestimony of Halverson and Brandner on this question of whether Sommer madethe statement attributed to him by four witnesses, the Trial Examiner is of theopinion that Halverson's and Brandner's testimony is not necessarily inconsistent withthat of the other employees nor is it necessarily confirmatory of Sommer's denial.Halverson testified that on July 22 he was working in the basement when Meiniecame down and turned off the lights, saying the men are walking out.Halverson,who had not returned a signed union card to Organizer Linder during the organiza-tional drive of the Union, turned the lights on again; Halverson then went upstairsand saw the men standing in "bunches"; after a few minutes Halverson returned tothe basement; he stayed there a few minutes, returned upstairs, and found the menwashing their hands in the bindery area; when he came upstairs Halverson states thatPitmon told him to punch out, which he did; Halverson said that Sommer wasstanding by the water fountain in the bindery at this time and was not talking toanyone. It is the opinion of the Trial Examiner that Halverson was in the basementduring the time that Sommer made some remarks since Meinie, Gronvold, Pitmon,Newquist, and Sommer, although differing as to what was said and to whom it wassaid, agree that the remarks were made in the composing room or at the west doorwayof the composing room, facing into the bindery.As to Brandner, he, too, was apparently not in a proximate location to Sommerwhen the latter spoke.Brandner testified that Pitmon told him to punch out andthat Brandner saw Sommer coming into the composing room and Brandner wentfrom the composing room to the bindery where he washed and then punched out.Brandner did not testify that he heard Sommer say anything although the latter admitsthat he told Pitmon, whom he saw and heard talking to Brandner in the composingroom, to leave Brandner alone if Pitmon had already punched out.Based upon his observation of the witnesses and the evidence in the record theTrial Examiner finds that, in the period subsequent to his return from McKenzie'soffice and immediately prior to 2:24 p.m., Sommer, from the west doorway of thecomposing room or near to the doorway, stated to a group of employees gathered inthe west rear of the bindery that if they had not punched out they should do so andthat they should get off the premises.Two employees, Meinie and Gronvold, whohad not punched out but who were in the group aforementioned then punched out.All the employees in the group thereafter proceeded to step outside the rear door ofthe bindery.The Trial Examiner notes that since the employees in the rear of thepremises had ceased working prior to Sommer's remarks, the latter's conduct on thisoccasion was consistent with his previous conduct on the same day, when, afternoting that Pitmon and Newquist were not at their work stations (having left toattend the meeting in Erickson's office), he had punched out their timecards. Inshort, the general policy of employees punching out when not working was apparentlyembedded firmly in Sommer's approach to employees in carrying out his duties asmanaging editor.The stress of the instant circumstances, including the press deadline, CROOKSTON TIMES PRINTING COMPANY311evidently evoked in this individual the remarks attributed to Sommer by witnessesMeinie, Gronvold, Pitmon, and Newquist.McKenzie, after coming from his office to the composing room, where he spokewith Kinshella while in the east side of the room, then went through the east doorinto the bindery.The Trial Examiner estimates the time at this point to have beensomewhere between 2:24 and 2:26 since McKenzie and Brandner had a conversationin the bindery between the time when Brandner had punched out at 2:24 and thetime when he punched in at 2:26 p.m. Sommer had already spoken to the employeesas above-described and found.According to McKenzie, some of the men were outside the rear door of the binderyand some were "by the door" as he came in.7McKenzie met one of the employees,Brandner, walking through the bindery as McKenzie came into that room. Brandnerhad forgotten his glasses and was coming back to retrieve them.McKenzie askedBrandner where he was going. Brandner asked where he had a choice.McKenziesaid he did and asked him did he want to work. Brandner replied that he did andthat he wanted his job.McKenzie told him to go to work. Brandner then punchedin at 2:26 and went to work.After speaking with Brandner, McKenzie went to the rear of the bindery.8 Bythis time the men were all outside the door.McKenzie. addressed the men, saying,"You realize that by leaving your jobs in this manner you will no longer be in theemploy of this company." 9FollowingMcKenzie's remarks the employees whowere in the back of the premises left the Company's property.'°The Crookston chief of police, Dillabough, testified that on the afternoon of July22, McKenzie called him to the Times' office and instructed him to pick up the keysto the Times' building from the aforementioned employees who by this time werestanding across the street from the building.McKenzie said to Dillabough that hehad told the men when they walked out of the building they had just quit their jobs.McKenzie testified that it had been the policy of the Company that if anybody quithis job he turned in his key.The July 22 edition of the Crookston Daily Times which was gotten out byMcKenzie, Sommer, Brandner, and some others, carried a story of the events afore-mentioned.This story, which was read by McKenzie before publication, stated thatthe "wildcat strike" followed McKenzie's request to the Union for National LaborRelations Board certification.Also contained in the article was the following:D. L. McKenzie, publisher, said as far as he is concerned "the men quit workvoluntarily and have resigned their jobs."4McKenzie described the day as warm. The door was open but a screen door was inplace.8McKenzie testified that he did not know where Sommer was and that he had notseen or beard Sommer after he left his office to go back into the shop.McKenzie testifiedthat the first he heard that Sommer had spoken to the men was when the employees sotestified at an unemployment compensation hearing in December 1958.9McKenzie, at the hearing, was asked by counsel for the General Counsel :Q. Isn't it true that when you came to the backroom area you told your employeesas follows : 'You men realize that by walking off your jobs in this manner you canno longer consider yourselves employed by this company.'ra¨ssQ. And didn't you tell them what I just asked you?A. Substantially those words. . . .Later in the proceedings the Trial Examiner asked McKenzie :Q. And what were the words you used in speaking to the men. I know youtestified to it but I would like you to repeat it.A. I couldn't say that these are the exact words that I used at that time, I wasupset and I substantially said that you men must realize that if you leave your jobsin this manner you can no longer be in the employ of this company.10McKenzie testified that 5 or 10 minutes after addressing the men he was informedthat Newquist's car was still on the company parking lot in the rear of the building.McKenzie testified that if Newquist "wanted to walk off the job in the middle of the daythen lie can no longer be in the employ of this company and I asked him to take hiscar off the lot." 312DECISIONSOF NATIONALLABOR RELATIONS BOARDAbout an hour or an hour and a half after he had left the company premisesfollowingMcKenzie's statement to the men aforedescribed, employee Gronvoldcame to the front entrance of the Times' building to get his watch.He was met byMcKenzie who asked Gronvold if he would come back to work, mentioning that theNational Labor Relations Board would not recognize the ITU.Gronvold declinedand asked for his watch.Leslie Halverson, who had been in the group that had punched out and had subse-quently left the premises as previously described, states that his brother, Ernest,who had been called back to work from vacation on July 22, and who had workedsteadily thereafter, spoke to him about coming back to work.Ernest warned Lesliethat "if you aren't going to come back to work, we will have to get somebody elsein your place, which would beveryeasy."This conversation occurred eitheronthe evening of July 22 or sometime on Wednesday, July 23.Apparently Leslie wasinterested in returning and his brother made an appointment for him to see Mc-Kenzie at the latter's home on Wednesday evening.When Leslie Halverson wenttoMcKenzie's home he asked for his job and McKenzie told him to start the nextmorning, July 24, which he did.Employee Pitmon, who had occupied an apartment above Respondent's plant,testified,without contradiction, that he had paid a lower rent than would have beenthe case if he had not been an employee. The apartment was on a month-to-monthbasis and Pitmon had paid his rent to the end of July.Within a week of the July 22events he received a notice to vacate, which he did, on August 3 1.All the employeeswho left the plant on July 22 were mailed their paychecks on July 23, which was nota regular payday.No notice was sent with the last paycheck, no notations weremade regarding status, and apparently the timecards were simply removed fromthe timeclock.Except as noted above, none of the employees involved in the July 22 eventsapplied for reinstatement to their jobs prior to September 1958, and the Respondent,except as described hereinabove, did not recall or offer to reinstate any of theseemployees either prior to or after September 1958.On the evening of July 22, without solicitation by the employees, and, apparently,without amplification by the Respondent, Brandner received a wage increase of 35cents per hour and Dahlof received an increase of 40 cents. Brandner received anadditional 10 cents on February 1, 1959.Ernest Halverson received an increaseof 30 cents per hour effective July 22.Leslie Halverson, who had asked McKenziefor a raise on July 23 when he saw him at his home, received a 10-cent raise, effectiveJuly 24, and a 5-cent raise, effective November 30, 1958.The Trial Examiner credits the testimony of Attorney John R. Kelly, who filedthe instant charges, that on or about September 21, 1958, be met with McKenzieand asked "if we could get the men back to work." and that he mentioned toMcKenzie that he intended to go to Minneapolis the following day to file a chargewith the Board.Kelly testified that he was authorized by the employees who par-ticipated in the July 22 events to represent them and that he had so informedMcKenzie.McKenzie replied that he had replaced the men who were no longerworking for the Times and he had an obligation to the replacements now workingfor him and that he was not interested in having the men back.McKenzie testifiedthat Kelly had said something about why not talk to the men and that McKenziehad asked what should he do about the men working for him.McKenzie statedthat Kelly did mention that he was going to file charges with the National LaborRelations Board.As stated above, the Trial Examiner credits Kelly, particularly in the light ofMcKenzie's admitted answer, which is consistent with a request by Kelly that theJuly 22 men be taken back and that, otherwise, unfair labor practice charges wouldbe filed.The Trial Examiner also finds that Kelly on behalf of the men had therebymade an unconditional application for employment and that he also expressed interestin discussing the general situation at the plant regarding the Union when the menwere reinstated.As of the date of the hearing the Respondent's complement in its mechanicaldepartment, compared with its complement on the morning of July 22, 1958, andduring the intervening period, was as follows: 11n Wage rates and Respondent's job titlesare alsoset forth inthis chart of the TrialExaminer. CROOKSTON TIMES PRINTING COMPANY313July 22 a.m.PerhourReplacement oradditionPerhourtohiredDate leftAd compositor-----Newquist_____$2.00G. Nickels____________$2.008/11/58Do_____________Gronvold_____1.60Gassler----------------2.007/24/5812/8/58 (dis-charged).Apprentice printer-Brandner_____1.15Remained throughout,$1.50 7/22/58 p.m.;$1.60 2/1/59Do-----------------------------------Vick1.0012/10/58Jobpressman ------Berg__________1.60Newton______2.007/30/5812/5/58 (quit).Do____________________________________Prochniak------------2.0012/17/58Stereotypist_______L. Halverson__1.35Missed approximatelyI day, $1.45 7/24/58; $1.50 11/30/58F. Hansen ------------11.3518/13/58Foreman___________Kinshella____________Remained throughout.Linotypist_________Dabiof________1.60Remained throughout, $2.00 7/22/58 p.m.Do_____________G. Torgerson__1.60M.2.007/23/588(5(58.Do_____________Pitmon_______2.00B. Nickels--2.008/11/58Do_____________R. Hansen____1.70Maldonrado___________2.007/23/58Linotypist (part-Fargo_________1.66Returned (full time) --7/25/58time).Pressman__________E. Halverson--1.50Remained throughout, $1.80 7/22/58 p.m.Janitor_____________Meinie________1.00Blokzyl---------------11.00 19/4/58Mailroom (part-Lawrence-----1.00Remained throughout.time).Lynghohn____1.00Do.D. Halverson-1.00Do.S.Halverson--1.00Do.There was, therefore, a total of 12 employees on Respondent's mechanical depart-ment payroll as of the morning of July 22, 1958.This figure excludes the fourpart-timemailroom employees and the foreman, Kinshella, but does include apart-time linotypist, Fargo.The 12 employees were: Newquist, Gronvold, Brandner,Berg, L. Halverson, Dahlof, G. Torgerson, Pitrnon, R. Hansen, Fargo,12 E. Halver-son, and Meinie.The comparable number of employees, excluding the same 5individualsworking for Respondent on September 21, 1958, when the strikersapplied for reinstatement, was 13 and this number covered all job categories.Onthe date of the hearing Respondent had 12 mechanical department employees fillingall job categories, excluding the 4 mailroom men and the foreman.The 12 were:G.Nickels,Brandner,Vick, Prochniak, L. Halverson, F. Hansen, Dahlof, B.Nickels,Maldonrado, Fargo, E. Halverson, and B].okzyl.Brandner had worked for the Respondent about 21/2 years.At the hearing hetestified that he was 18 years old.On July 22 he was classified as an apprenticeprinter at $1 per hour.Apparently, he was still so classified at the date of thehearing but he was then receiving $1.60 per hour.McKenzie testified that classifica-tions were not too important to Respondent but that the important thing was thework a man was doing. Respondent had hired an apprentice printer in December1958 at $1 per hour.Brandner testified that prior to the July 22 events his work had consisted of killingforms, i.e., taking type out of a form and dumping it.He has not performed thattype of work since July 22, except "once in a great while" when the plant is short-handed.He testified that since July 22 he has been working on ads. Previously,he had only helped Newquist and Gronvold, the ad compositors, but he had neverbeen assigned a sheet to put an ad in and set type himself as was the present situa-tion.McKenzie testified that Nickels and Brandner were the two ad compositorsof Respondent at the time of the hearing. Brandner's classification as apprenticeprinter, according to McKenzie, would be attributable to the relatively brief periodof his service in the trade.The testimony of Foreman Kinshella was to the effect"It will be noted that Fargo appears on Respondent's July 22 payroll as a part-timeemployee ; he also appears as an employee on the date of the hearing.McKenzie testifiedwithout contradiction that Fargo had worked for the Company since 1906: he retired athis own choice on August 24, 1957, due to age. In January to March 1.958 Fargo wasrecalled and worked full time when one of the employees was hospitalized.McKenziewas not sure whether Fargo worked full time in April, but in May and June 1958 Fargoworked about 50 hours each month, as needed by the Company. He did not work in Julyuntil he was recalled to work onJuly25, 1958. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARD°that there were two men performing ad composition work, one of whom was Brand-ner.The newly hired apprentice printer, Vick, was performing the work of helper,a task formerly discharged by Brandner.Kinshella did not consider Brandner afull-fledged journeyman but Brandner was doing journeyman's work as an adcompositor.B. Analysis and conclusions1.The immediate backgroundIn appraising the foregoing events the background in which they occurred meritspassing consideration.The Respondent has no past history of labor law violationsor of dealing with labor organizations in any respect.Linder, the union repre-sentative in the instant case, testified that when he first spoke to McKenzie about acontract, around July 15, 1958, McKenzie said he had no particular objection tohis men belonging to the Union but that he would have to consult his attorney aboutwhat he could do in the way of wage increases. The following day, when Linderasked McKenzie what his attorney had advised, McKenzie said his attorney advisedhim to sit down and negotiate if his people wanted to organize.The meeting ofJuly 22, described above, followed.The Trial Examiner does not have before him an allegation of a Section 8(a)(5)violation and, consequently, in commenting upon the July 22 bargaining meeting nofinding is made or intended to be made with respect to whether or not the unitclaimed by the Union was appropriate or whether the Union possessed a majorityin such unit or whether the Respondent bargained in good faith.However, since the Trial Examiner has the duty of evaluating certain crucialevents and statements that took place after the bargaining session on July 22, hehas considered the conduct of the parties at that session as well as all the otherfactors in the case.In the opinion of the Trial Examiner, Respondent's position at the aforementionedsession was expressed as one of concern about the appropriateness of a proposed mul-ticraft type unit in an industry where craft lines were basically well established andjealousy regarded.Whether such a unit, however, in a small homogeneous estab-lishment where craft lines, in practice, were not strictly observed and where no otherunion was contending for a particular craft, was inappropriate, we need not decide.Suffice it to say, that Respondent's proposal, that Board certification be sought, doesnot in our opinion reveal any discernible hostility toward union activity amongRespondent's employees or toward the prospect of union representation. It wasa tenable legal position and while a legally defensible position may, sometimes, none-theless, by its nature or by the circumstances in which taken, reveal a basic motiveof strong opposition or hostility, we do not believe that the last-mentioned appraisalis appropriate in the instant case.True, a proposal of Board certification to a unionthat does not as a matter of policy comply with Section 9(f), (g), and (h) of theAct presents an almost insurmountable obstacle.However, this difficulty cannotbe laid at the Respondent's door, particularly when the unit issue is not devoid ofsome question.The meeting, which had been devoid of acrimonious exchanges by either side,ended with the expectancy that the Union, as stated by Linder, would discuss thesituation with its members that night and would advise the Respondent of its positionon the following day.2.The afternoon of July 22 and thereafterFrom this point onward a tide of generally unforeseen and unpremeditated orplanned events swept each party into the vortex that resulted in the instant proceed-ing.We are of the opinion that the evidence demonstrates that the union repre-sentative, Linder, and particularly the two employee union officers, Newquist andPitmon, intended no action in the Respondent's shop that afternoon when the twoaforementioned employees returned to work.We find that both these men returnedto their work station in the shop and initiated no effort to evoke any reaction ordemonstration among their fellow workers.The decision to hold a meeting in therear of the shop was of spontaneous or circumstantial generation as the facts set forthin the preceding section of this report will show.We are of the opinion that thismeeting to discuss the subject of collective bargaining between the Employer andthe Union was concerted or union activity protected by Section 7 of the Act.13WerejectRespondent's contention that, because negotiations were still in progress'aKearney & Trecker Corporation,113 NLRB 1145, and cases cited therein. CROOKSTONTIMES PRINTING COMPANY315between the Union and the Employer with the expectation and understanding thatthe Union would advise Respondent of its position on the following day, thereforethe work stoppage by the employees on July 22 was illegal or unprotected activity.14Work stoppages and strikes by their nature are intended to exert maximum incon-venience and pressure upon an employer.The lack of warning and the timing ofthe stoppage, occurring as they did shortly before press time, do not change ourconclusion that the work stoppage to discuss the collective-bargaining situation wasactivity protected by the Act.15Nor is the fact that the Union involved, concerningwhose bargaining status the employees were meeting, is a noncomplying uniondeterminative of the question whether the activity was protected.16While the decision to hold a meeting in the rear of the shop arose from theexpressed interest of the employees in the results of the morning bargaining session,therewere three employees, Newquist, Pitmon, and one of the Torgersons, whoalready knew that Respondent had not recognized the Union as the collective-bargaining agent. It is highly probable that other employees also were aware of thegeneral results since Newquist testified that various employees kept questioninghim about the meeting after his return to the shop. In any event, the deliberatepunching out of their timecards by the majority of the men, the shutting off of themachines, the turning off of the lights, including a light directly in front of Sommer,the effort to have everyone participate, indicates that once the decision to hold ameeting was made there was no effort to conceal the activity and, in fact, the pro-tected Section 7 activity was a work stoppage and a show of strength.The Trial Examiner is of the opinion that the legal rights of the parties at thispoint were as follows: The employees who were gathered in the rear of the binderycould not be discharged for engaging in protected Section 7 activity but the employerwas not obliged to tolerate employees not working during working hours nor washe obliged to pay them for not working.17As we have seen, Sommer was in the composing room when the lights andmachines were turned off; he also witnessed employees walking past him andpunching out their timecards; he asked the foreman whether he was walking outand was given an affirmative answer. Sommer then reported to McKenzie that theemployees were walking out.When Sommer returned to the shop substantially allthe employees were in the rear of the bindery and they were neither at their workstations nor were they working. Sommer addressed the group, telling them to punchout if they had not done so and to get off the premises. The only two employees inthat group, thus addressed (Meinie and Gronvold), who had not previously punchedout, punched out their timecards and all the employees proceeded to leave thebuilding by the rear door.The Trial Examiner finds and concludes that Sommer did not discharge the em-ployees by directing them to punch out and to leave the premises. Since theemployees were engaged in a work stoppage they were not entitled to be paid, hencethey could be obliged to punch out.Further, since they were not working theemployer could direct them to leave the premises.If Sommers had said, either return to work or punch out and leave the premises,there could, in the opinion of the Trial Examiner, be no question about thepropriety of his statement.The question is, does the omission of the alternativechoice change an otherwise proper statement into a violation of Section8(a)(1)and/or (3) of the Act. In the Trial Examiner's opinion the answer is in thenegative.To require a layman in the stress of circumstances such as existed inRespondent's shop on the afternoon of July 22 to use only a precise textbook-typeformula would elevate semantics above realities.On the facts of this case theTrial Examiner is of the opinion that the employees had made a deliberate and openchoice not to work until they held a meeting and discussed the status of negotiationsbetween the Employer and the Union.At this stage the employees may also havedecided to strike until Respondent recognized the Union.The evidence is uncon-troverted that on the evening of July 22 a group of strikers, including Union Vice14 This case does not present the situation of an unauthorized strike by a minority whilethe Union to whom the Employer had given unqualified recognition as a bargaining agentwas in the midst of negotiating a contract with the Employer.Buzza-Cardozo,97 NLRB1342.Cf.N.L.R.B. v. Draper Corporation,145 F. 2d 199 (C.A. 4).15Cowles Publishing Company,106 NLRB 801, 808; 214 F. 2d 708, 711 (C.A. 9) ;M & M Bakeries, Inc.,121 NLRB 1596.10United Mine Workers of America v. Arkansas Oak Flooring Co.,351 U.S. 62; David G.Leach,et al., d/b/a BrookvilleGloveCompany,114 NLRB 213, enfd. 234 F. 2d 400(C.A. 3).11 SoloCup Company,114 NLRB 121, 134. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresident Pitmon,stated,when askedwhat had happened, thatat a meeting withMcKenzie the latter would not do what they wanted (presumably referring to theJuly 22morning bargaining sessionwhen Respondent did not recognize the Unionas bargaining agent)so they just decided they weregoingto walk out.Everythingthat Sommer had seen and heard confirmed the fact that the employees had electedto cease work at the crucial prepress time period.He met thesituationnot by sayingto the employees, you are discharged, or, you are through, or, get out and do notcome back, but by telling them, in effect, thatsincethey were not working theywould not be paid and that they could not occupy the Employer'spremises.18In sum,the locus of the employees' protected activity was changedas a result ofSommer's statement and, with respect to the few who had not previously punchedout, the remunerative aspect was altered. 1DFollowing the foregoing incident, McKenzie, whose movements we have previouslyset forth in detail, observed the employees in the rear of the bindery. Some em-ployees were outside the exit door and others were in the process of going out.The record is uncontroverted that McKenzie and Sommer were not together andneither saw nor heard each other from the time McKenzie left his office to go to theshop until sometime after he spoke to the employees at the rear of the building.When McKenzie saw his employees as aforedescribed all that he had previously heardand seen was confirmed. In his office he had been informed by Sommer that themen were walking out; Foreman Kinshella confirmed this when McKenzie spoke tohim;McKenzie himself saw that the lights were out and the machines turned off;finally, he saw the men themselves going out the rear of the building.McKenziethen said, you men realize that by leaving your jobs in this manner you will nolonger be employed by this company.20The Trial Examiner has previously found that the employees were engaged inactivity protected by Section 7 of the Act.The employer was not obliged to permitemployees who had ceased work as aforedescribed to remain on its premises andwhen the employees proceeded to leave the shop they were economic strikers. Beingeconomic strikers, the employer was free to replace them at any time prior to theirunconditional application for reinstatement.N.L.R.B. v. Mackay Radio & TelegraphCompany,304 U.S. 333, 345-347.Equally well settled is the principle that thestrikers retained their status as employees and they could not be discharged forparticipating in the strike.Jeffery-DeWitt Insulator Co. v. N.L.R.B.,91 F. 2d134, 138-139 (C.A.4); David G. Leach, et al., d/b/a Brookville Glove Company,114 NLRB 213, 222, enfd. 234 F. 2d 400 (C.A. 3).The position of the General Counsel is that Respondent discharged its employeesbecause they engaged in activity protected by the Act.Respondentargues, in itsoral argument and brief, that the action of the employees was either a voluntaryquit, a wildcat strike, or downright disobedience and insubordination and that inany event it did not terminate them.The Trial Examiner, earlier in this report, hasrejected the wildcat strike argument.Equally untenableas to legal significance isthe concept of disobedience and insubordination.All strikes,in a sense,are acts ofdisobedience and insubordination, but more than this is required to alter the legalposition of strikers as heretofore described.The Trial Examiner is also of theopinion that the employees had not quitin the senseof abandoning theiremployeestatus entirely.True, a striker ceases to work or quits working by going on strikebut he does not therefore abandon his rights as a striker unless thereis convincingevidence of such fact.The instant case, including the filingof charges,does notestablish a complete abandonment of employeestatus.In this connection it is appropriate to observe that, in the Trial Examiner's opinion,the words "quit" and "discharge" are not words of art.The importantconsiderationiswhat did the Respondent intend and what did he do. For example,if an employee(not a striker) does not report for work for 5 days his employer, when the employeedoes come to work, may hand him his checkand termination notice and tell himisElectric Auto-Lice Company,80 NLRB 1601,1605;Gala-Ho Arts,Inc.,113 NLRB 1;232 F. 2d 102(C.A. 8).Of.N.L.R.B. v.Rockaway News Supply Company, Inc.,345U.S. 71, 75.le This was not a situation where the employees were seeking to meet with the Employeror to present a grievance.Cf.Kennametal. Inc.,80 NLRB 1481.The Trial Examiner does not consider it material that McKenzie was unaware whenbe spoke to the employees that Sommer had already ordered the men to punch out and toleave the premises.The activities of the Respondent, in the Trial Examiner's opinion,are not subject to segmentation in this respect and we regard the situation from thestandpoint of legal responsibility as in no wise different from one in which McKenzie hadspoken to the employees on both occasions. CROOKSTON TIMES PRINTING COMPANY317that he is discharged.On the other hand, in the same situation, the employer mayhand the employee his check and termination notice and say, since you did notreport for work for 5 days we considered that you had quit our employ. Absentother evidence, we could, in the foregoing, equate the "quit" instance with the"discharge" instance.However, let us assume a factual situation in which theemployer simply says to the employee, when he finally reports after 5 days' absence,we considered that you had quit and had resigned from our employ so we sent youyour pay; since you have come in today ready for work you can go back to yourold job, at your old rate of pay, and it will not be necessary to fill out a new employ-ment application. In the opinion of the Trial Examiner this last-mentioned examplepresents a different pattern and result from the two preceding examples. In short,"quit" or "resigned" can have at least two meanings when used by an employerin the context of employer-employee relations.They can be (1) the equivalent ofaction by the employer terminating employment and foreclosing reinstatemententirely or reinstating as a new employee; or (2) they can be passive in meaningin that the employer acknowledges, recognizes, or characterizes a quitting, aresigning, a ceasing from the job of working, and assumes that this conditioncontinues until the employee indicates otherwise, at which time the employer isaccorded his original status and in all respects is treated as an "old" rather than asa "new" employee.Before reaching a conclusion in the instant case, attention must be given to adoctrine of the Board, approved by the courts, which has been enunciated formany years in numerous decisions.The Board has often concluded that in strikesituations employers go through the motions and state that they are terminating ordischarging the strikers for the purpose of breaking the strike or dissuading theemployees from striking but without meaning to refuse reinstatement when requestedby the employees.Under this type of tactical discharge there is customarily foundto be a violation of Section 8(a)(1) of the Act since the employer has interferedwith the exercise by the employees of their rights under Section 7; however, thedetermination of whether or not there has been an actual discharge and a violation ofSection 8(a)(3) is dependent upon the particular facts and whether the employerrefuses to reinstate the strikers upon request and the reason therefor.AmericanManufacturing Concern, 7NLRB 753, 759-760;Majestic Manufacturing Company,64 NLRB 950, 951;Clem D. Johnson, d/b/a Roanoke Public Warehouse,72 NLRB1281, 1283, 1293;Myers Products Corporation,84 NLRB 32, 49;Wooster Divisionof Borg-Warner Corporation,113 NLRB 1288, 1296, enfd. as mod. 236 F. 2d 898(C.A. 6).Notwithstanding the foregoing, which, in effect, is a principle that actual conductby the employer, when the employees evince a clear desire to work, is more deter-minative than his previous statements or actions, the decisions of the Board makeitclear that the qeustion of discharge is a factual one.There are numerous caseswhere the employer initially has taken more definitive action than that involvedherein but has been found not to have terminated its employees because of its sub-sequent actions regarding the strikers.There are also, of course, many cases wherea discharge by strikers has been found to have taken place.Generally speaking,where the Board has found an illegal termination of strikers the following condi-tions have existed: language and action of termination by the employer and eitherno subsequent opportunity for the employer to retract or alter the original languageand action of termination (i.e., no striker applies for reinstatement and employerdoes not offer reinstatement after his original statement and action) or, the employerby subsequent conduct or language reiterates or makes manifest that his originalconduct and action were intended to be as originally revealed. In those cases wherethe employer by subsequent action and conduct manifests that his original languageof termination was not so intended and has not been put into effect (i.e., employerreinstates strikers and does not treat them as new applicants or as new employees),an illegal termination has not been found.21a Cf.$en.nametal, Inc., supra(clear and unequivocal discharge) ;Electric Auto-LiteCompany, supra(economic strikers ordered out of plant and subsequently replaced; nodiscrimination found) ;Kerrigan Iron Works, Inc.,108 NLRB 933, 934-935; 219 F. 2d874 (C.A. 6) : 350 U.S. 835 (strikers advised by letter that unless they returned byspecific date they would be "permanently terminated" ; stipulated by parties that theseletterswere treated by respondent as termination notices and that office records wereacted upon accordingly ; after critical date, respondent, however, did reinstate strikerswho applied, except those who had been replaced.Held, respondent's objective conductshowed no discharge in violation of Section 8(a) (3) ;United Grinding Service,Inc.,118NLRB 67, 74, 76 (employees went on strike for 2 hours ; respondent refused to allow them 318DECISIONSOF NATIONAL LABORRELATIONS BOARDMcKenzie's words to the strikers, "you realize that by leaving your jobs in thismanner you will no longer be employed by this company," have the earmarks of atactical statement and are so found.When a person says to another, you realizethat by leaving me alone on this island you are condemning me to starvation, heis attempting to dissuade the other person from taking the action in question. Ifa parent says to a child, you realize that by not eating your spinach, you will nothave ice cream for dessert, it is clear that an attempt is being made to dissuade thechild from its announced position of not eating spinach.A husband, saying tohis departing wife, you realize that by walking out this door, you will no longer havea home with me, can generally be said to be making a last ditch effort to save thetotteringmarital situation.To complete the foregoing analogies it is clear thatwhen our man on the island is unsuccessful in dissuading his friend from leavinghim he may starve to death; on the other hand, his friend may return and rescuehim within a week; the parent may refuse to give the spinach rebel his dessert ifhe refuses to eat the vegetable; on the other hand, the parent may serve thedessert in spite of the failure to eat spinach; the itinerant wife may be divorced bythe husband if she leaves him or he may be reconciled with her when she returns3 hours or 3 months later.In the instant case the Trial Examiner credits the following uncontroverted evi-dence and finds in accordance therewith: Within 2 hours of McKenzie's statementand the vacating of the premises by the employees, Gronvold, an employee and a fullparticipant in the strike, came to the entrance of Respondent's building to get hiswatch.McKenzie asked him to return to work but Gronvold refused. The eveningof the following day Leslie Halverson, an employee and a participant in the strike,went to McKenzie's home and asked for his job.McKenzie gave it to him and hewent to work the following morning.On July 22 Brandner, who had punched outand had gone to the rear of the bindery with the others, came back in the shop forsome personal effects.McKenzie asked him, did he want to work, and, whenBrandner said he did, he was told to go to work. There is no instance, prior to thehiring of replacements, where any striker who either asked for reinstatement or whoto return telling them they had quit and paid them ; a few days later respondent againrefused a request for reinstatement.Held, illegal discharge) ;Fleetwood Trailer Co.,Inc., 118 NLRB 1355, 1356 ;Springs, Inc.,121 NLRB 892 ;Wooster Division of Borg-Warner, supra(no 8(a) (3) violation notwithstanding respondent's letters to strikerssince strikerswere not subsequently discriminated against regarding reinstatement) ;Myers Products Corporation, supra,at pp. 48, 49, and cases cited ;Intertown Corporation(Michigan),90 NLRB 1145, 1148 (respondent sent notices of "termination" to strikers,refused request for reinstatement, and stated that it considered those who applied forreinstatement as new applicants; violation of Section 8(a) (3) found) ;David G. Leach,et al., d/b/a Brookville Glove Company,114 NLRB 213, 221 (termination notices sent tostrikers ;when strikers applied for reinstatement they were told they would have to fileapplications for employment as new employees ; violation of Section 8 (a) (3) found) ;Clearfield Cheese Company, Inc.,106 NLRB 417, 418 (when unfair labor practice strikersapplied for reinstatement they were given application blanks and were referred to as"formerly employed" or as having "terminated their employment" previously ;CowlesPublishing Company,106 NLRB 801, 808 (resp)ndent had informed the strikers that theywere "all through" ; subsequently, when the strikers applied for reinstatement they weretold that they had quit their jobs and had been replaced ; although the strikers had infact been replaced at the time of their application it was found that they had beenillegally discharged) ;AssociatedWholesale Grocery of Dallas, Inc.,119 NLRB 41 (theBoard found an illegal discharge, stating,inter alia,"in the instant case, Respondentmade it plain that any employee who did not return by August 29 would be reemployedonly upon written application, thus creating an inference, not present in Kerrigan [supra],that a new employment relation would be established for those who returned after thedeadline date" ; present in the case were two letters to the strikers by the employer ; oneletter fixing a deadline for return and stating that "your employment . . . Is terminated"unless you return ; the second letter, after the deadline, stated : "You failed to re-turn . . . and your employment is terminated" ; the Board's finding that the strikers hadbeen discharged was reversed, 262 F. 2d 281(C.A. 5) ; M & Al Bakeries, Inc.,121 NLRB1596 (the Board found that the strikers had been discharged, noting that ". . . Respond-ent admitted at the hearing that it discharged the strikers . . ," and also referring to aletter and subsequent wire of respondent which were statements of termination, and toa statement by respondent to a striker, making application for reinstatementfor all thestrikers,that returning strikers would lose seniority and would have to file "a new appli-cation," aswell as to respondent's testimony before a State compensationcommission thatstrikers who did return,did so as new employees with loss of seniority. . CROOKSTON TIMES PRINTING COMPANY319even talked to or approached McKenzie was not reinstated.All strikers who werereinstated were accorded their former or better jobs and their former or better pay.There were no recriminations and no.conditions were imposed 22The question to be answered is whether Respondent terminated the strikers,when, after McKenzie's statement, they left the premises. It is found and concludedby the Trial Examiner, after careful consideration of the facts and the law, that anegative answer must be given.The complaint, therefore, insofar as it alleges anillegal discharge of employees and the conversion of an economic strike into anunfair labor practice strike in violation of Section 8(a)(1) and (3) of the Act, isdismissed.The Trial Examiner, however, would find that the Respondent in violation of Sec-tion 8(a)(1) of the Act, interfered with the rights of the employees as guaranteedby Section 7 by the following conduct: (a) McKenzie's statement to the strikerson July 22 in which he threatened them with nonemployment; (b) the newspaperstory of July in which it was stated that the employees had resigned; and (c) thenotice of eviction, served upon Pitmon to vacate his apartment in Respondent'sbuilding within a week of July 22 and his subsequent eviction, is attributable toPitmon's protected strike activity in the absence of any evidence by Respondentthat its action was otherwise legitimately motivated.There is no evidence that theonly ingress to the apartment and Respondent's business premises and shop wasa common one and it would be as reasonable to conclude that the apartment in facthad a separate entrance.The apartment was apparently satisfactory to Pitmonand as an employee he enjoyed a favorable rent rate. Since, as a striker, he con-tinued to be an employee his eviction would constitute interference.23G. LowryAnderson, Inc., et al., d/b/a Utah County TractorSales, 103 NLRB 1711;HartCotton Mills, Inc.,91 NLRB 728, 729;United States Gypsum Company,90 NLRB964, 969.The Trial Examiner would find that Respondent's action, through the local chiefof police, in collecting from the strikers the keys to its premises and shop was notillegal.It appears to have been a legitimate action to insure that access to thepremises and equipment would not be available to the strikers during the course ofthe strike.Respondent's statement to the chief of police that the employees hadquit their job is not shown to have been uttered in the presence of the employees orto have been communicated to them.24 It would also be found that McKenzie'sdirection that the strikers' cars be removed from the Respondent's parking lot in therear of the building was not illegal.The Trial Examiner has considered all the foregoing evidence in connection withthe allegations of the complaint and has deemed such evidence to be relevant to theissues framed by the complaint; the Trial Examiner has also stated that hewouldfind that certain conduct of the Respondent, specified above, constituted independentviolations of Section 8(a)(1) of the Act.However, the Trial Examiner is of theopinion that he is foreclosed from making findings of independent Section 8(a)(1)violations, with regard to the above specified conduct, for the reason that the saidoccurrences were not alleged in the complaint as independent violations of Section8(a)(1), nor was the complaint amended in this respect nor did the complaint con-tain a general allegation of interference in violation of Section 8(a)(1).The factthat the conduct in question was litigated in the general context of the other allega-tions of the complaint is not determinative.25 It is also the opinion of the Trial22The July 22 newspaper story that the employees had quit work and resigned wasrepresentative of Respondent's thinking throughout this case but, for the reasons statedin this report, the Trial Examiner is not persuaded that "quit" and "resigned" meant afixed and definite termination of employment by the Respondent.23 The record does not establish that the favorable rental rate was regarded as a partof Pitmon's wages and that therefore Respondent was under no obligation to subsidize orto pay a striker any wages.We are not confronted with a situation where Respondent,while not evicting Pitman, charged him the same rental as any other person not workingin Respondent's shop.Whether a different conclusion would be warranted in the fore-going situations we need not decide.21The fact that employees during the course of the hearing heard the chief of policetestify regarding McKenzie's statement to him is so far removed from theresgesta.c ofthe case, and, in view of the present posture of the entire situation, as found in thisreport, that the Trial Examiner adheres to his above conclusion.2,I.F.Sates Company,82 NLRB 137, 138, footnote 6;The Columbus Show CaseCompany,111 NLRB206, 207. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDExaminer on the evidence before him, that the aforementioned conduct of theRespondent did not convert the economic strike into an unfair labor practice strike.26The General Counsel has alleged that Respondent has violated Section 8(a)(1)of the Act by granting wage increases to its employees and had thereby caused thestrike to continue as an unfair labor practice strike.The employees who received wage increases during the strike were, as we haveseen,Dahlof Brandner, Ernest Halverson and Leslie Halverson.The Trial Examineris of the opinion that a wage increase given to an employee who remains at workduring a strike or to a striker who returns to work during a strike is, on its face,presumptively a reward for not striking or for returning to work. It is therefore aform of interference proscribed by Section 8(a)(1) of the Act, indistinguishablelegally from an employer's action in promising or giving a raise to an employee asan inducement not to join a union or not to engage in a strike. The fact that itmay be natural for an employer to reward an employee who remains at or returnsto work during a strike, thus manifesting his loyalty to the employer, is not de-terminative.Natural reactions and legal permissibility are not synonymous.This record indicates that Dahlof and Ernest Halverson, after the commencementof the strike, were doing the same work as they had previously performed.This wasalso true of Leslie Halverson. If these employees were working more hours orbeyond the normal workday they could have been compensated by overtime pay-ments but the granting of permanent wage increase is a different type of action.As the Court of Appeals for the Second Circuit has stated(N.L.R.B. v. JamesThompson & Co., Inc.,208 F. 2d 743, 748) :The second instance was a wage advance.of five dollars a week to allthose who had remained at work. The respondent explains this by saying thatthere was more work to do at the plant because of the strike. . . . which wecan well believe..Regardless of the respondent's motive, that was conductthat the recipients of the advance would naturally, if indeed not inevitably,think was made to encourage them for not joining the union [for not striking].See alsoJames Thompson & Co., Inc.,100 NLRB 456, 465;Wagner Iron Works,a corporation,104 NLRB445; Charles H. Seyfert, etc., d/b/a Seyfert Foods Co.,109 NLRB 800, 814.With respect to Brandner, it is the Trial Examiner's opinion that a different con-dition existed.Brandner, beginning on July 22, performed the work of a higherclassified job.Whereas before the strike he had been a helper, he, from the necessityof the situation, was thereafter doing ad compositor work with reasonable com-petency.His two wage increases brought his rate to $1.60 per hour.The twoprestrike ad compositors had received $2 and $1.60, respectively.The ad com-positors subsequently hired received $2.While Brandner's raises undoubtedly hadan aspect of a reward for returning to work, the Trial Examiner is of the opinionthat an employer's right to try to carry on his business during a strike, with the aidof replacements or returned strikers, is meaningless unless the employer may paythe men in accordance with the rate of pay normally paid to those performing theparticular type or classification of work.It is therefore found that Respondent violated Section 8(a)(1) of the Act byreason of its wage increases to Dahlof and the two Halversons.The Trial Examinerdoes not find that the wage increase to Brandner was illegal. In the Trial Examiner'sopinion the evidence does not establish that the remaining strikers were aware ofthe rates of pay received by the three aforementioned employees and, in any event,the Trial Examiner finds that, on all the evidence including that heretofore referredto and discussed, the economic strike was not converted into an unfair labor practicestrike by reason of the wage increases.The allegations of the complaint to thecontrary aredismissed.3.The replacement issueOn September 21, 1958, when the strikers applied for reinstatement through theirattorney, Kelly McKenzie, in substance, replied that he had hired replacements andowed an obligation to them.24The union leaflet of July 24 or 25 stated that it wished to tell the public "why theprinters at the Times vacated their job" . . . ; it went on to say that when the unionand company representatives met on Tuesday morning (July 22) McKenzie said that ifemployees were dissatisfied they were free to leave. "This attitude on the part ofMcKenzie precipitated the action of the employees Tuesday afternoon."See also thestrikers oral statement to Mrs. Halverson, referred to above, that, at a meeting withMcKenzie,McKenzie refused to do what they wanted(presumably,to grant union recogni-tion)"so they just decided that they were going to walk out." CROOKSTON TIMES PRINTING COMPANY321Since an employer may legally replace economic strikers and thereby foreclosetheir reinstatement(Mackay Radio&Telegraph Company, supra),the Trial Ex-aminer concludes,based on the evidence set forth previously in this report and thefindings thereon,that Respondent had permanently replaced the strikers by Sep-tember 21, 1958.There is no evidence and no contention that the replacementswere not hired as permanent replacements.Having replaced the strikers Respondentwas under no obligation to afford them preferential treatment as to future vacancies.As the Board has said: "Permanently replaced economic strikers merely have theright not to be penalized for their concertedactivity,and are not entitled to pref-erential status in hiring.They are in the position of applicants for new employmentas to whom the General Counsel must sustain his burden of proving discriminatorymotivation on the part of the Respondent."Bartlett-Collins Company,110 NLRB395, 397.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and such of them as have been found to constitute unfair labor practices,tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYThe Trial Examiner has found that Respondent did not violate Section 8(a)(3)of the Act by discharging the striking employees on July 22, 1958, or at any otherrelevant period.Although the Trial Examiner is of the opinion that Respondentinterfered with the rights of its employees under Section 7 of the Act in violation ofSection 8(a) (1) by the newspaper story of July 22 and by McKenzie's statementto the strikers on the same date, as well as by the eviction of employee Pitmon fromhis apartment, he has concluded that he is foreclosed from making a finding thereonor from ordering any remedial action relating thereto.The granting of wage increases to certain employees during the course of thestrike has been found herein to constitute conduct violative of Section 8(a)(1) ofthe Act.Under all the circumstances of this case the Trial Examiner is of theopinion that the affirmative action hereinafter recommended is necessary to effec-tuate the policies of the Act. It is believed that language related specifically to theviolation is appropriate but rescission of the wage increases is not recommended.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By interfering with and restraining its employees in the exercise of rightsguaranteedthem by Section 7 of the Act, as found above, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.The Respondent has not violated Section 8(a)(3) of the Act as alleged in thecomplaint.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT pay wage increases to our employees during a strike as a re-ward for not participating in a strike or for returning to work during a strike.WE WILL NOT in any like or related manner interfere with, restrain, or coerceemployees in the exercise of the right to self-organization, to form labor or-ganizations,to join or assist the above-named or any other labor organization,to bargain collectively through representatives of their own choosing, and toengagein any other concerted activities for the purpose of collective bargaining 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDor other mutual aid or protection,or to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorizedin Section 8(a)(3) of the Act.CROOKSTON TIMES PRINTING COMPANY,Employer.Dated--------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other,material.Redwing Carriers,Inc.andTeamsters,Chauffeurs&HelpersLocal Union No. 79,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaRedwing Carriers,Inc.andAlfred B. Hults.Cases Nos. 12-CA-475, 12-CA-4176,12-CA-11,77, and 12-CA-505.November 24,1959DECISION AND ORDEROn June 30, 1959, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices and recommended that the complaint be dismissed withrespect to such allegations.Thereafter, the Respondent filed excep-tions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Dlembers Rodgers, Bean, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report,' the exceptions and brief, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations 2 of the Trial Examiner with the following modifications :1.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (1) of the Act by the following conduct :1 The Intermediate Report incorrectly states that Spurlock testified to interrogationand a threat by Cunningham on July 21, 1958. Spurlock's testimony does not attributethese acts to Cunningham, but rather to Klein. The Intermediate Report is correctedaccordingly.2 The Trial Examiner found that employees Wilson, Farrow,and Hults were not dis-charged for discriminatory reasons.As no exceptions have been filed to these findings,we adopt thempro forma.125 NLRB No. 27.